Citation Nr: 0101379	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO) as follows:  a June 1994 decision which denied 
service connection for an acquired psychiatric disorder, and 
a December 1997 decision which denied a rating in excess of 
10 percent for pseudofolliculitis barbae.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence does not demonstrate that the veteran 
currently has an acquired psychiatric disorder causally 
linked to service or to a service-connected disorder.

3.  The veteran's service-connected pseudofolliculitis barbae 
is manifested by multiple follicular-based erythematous 
papules, lichenification, hyperpigmentation, inflammation, 
scabbing and constant itching, but not by ulceration, 
extensive exfoliation or crusting, or by systemic or nervous 
manifestations or by exceptional repugnance.


CONCLUSIONS OF LAW

1.  No current acquired psychiatric disorder was incurred or 
aggravated by the veteran during service or as a result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991).

2.  Criteria for an evaluation of 30 percent for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Code 7814 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a current acquired 
psychiatric disorder (claimed as "stress") which he either 
incurred in service or which was caused by his service-
connected skin disorder.  Therefore, he asserts entitlement 
to service connection for the disorder.  The veteran also 
claims entitlement to a higher evaluation for service-
connected pseudofolliculitis barbae because that disorder is 
more disabling than is contemplated by the current 10 percent 
rating.  The Board is satisfied that the record includes 
evidence necessary for the equitable disposition of this 
appeal and that the veteran requires no further assistance.

Service connection issue

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Generally, service connection 
requires the following:  medical evidence of a current 
disability; medical, or in appropriate cases, lay evidence of 
an in-service disorder, and; medical evidence of a causal 
connection or nexus between the in-service and the current 
disorders.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also is available under several other 
analyses.  If a chronic disorder is shown in service or 
during an applicable presumptive period, subsequent 
manifestations of the same disorder at a later time, however 
remote, may be service connected unless clearly attributable 
to an intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these analyses, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
However, service connection is not appropriate where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

In this case, the veteran's service medical records (SMRs) 
reveal no evidence that the veteran sought or received 
treatment for or was diagnosed with a psychiatric disorder in 
service or at the time of his separation from service.  In 
September 1996 the veteran underwent a VA mental examination, 
the report of which discloses no diagnosis of a psychiatric 
disorder.  No other VA or private, post-service medical 
records associated with the claims file includes a diagnosis 
of a psychiatric disorder.  Beyond the veteran's own 
statements, there is no competent medical evidence showing a 
current diagnosis of a psychiatric disorder.  However, 
because the veteran is a lay person with no medical training 
or expertise, his statements alone cannot constitute 
competent evidence of the required diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993) (holding that lay 
persons are not competent to offer medical opinions).  Based 
upon the foregoing, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, (2000) (to be codified as amended at 38 
U.S.C. § 5107).

Evaluation issue

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connected for pseudofolliculitis 
barbae by a May 1996 rating decision which also assigned a 10 
percent disability rating by analogy pursuant to DC 7814.  
Under 38 C.F.R. § 4.118, DC 7814, tinea barbae is evaluated 
as for eczema.  Under 38 C.F.R. § 4.118, DC 7806, pertaining 
to eczema, evaluation depends upon the location and extent of 
the disease and the repugnance, disfigurement or other 
disabling disease manifestations.  Under DC 7806, a 
noncompensable rating is warranted for eczema with slight, if 
any, exfoliation, exudation or itching on a nonexposed 
surface or small area.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching if it involves 
an exposed surface or an extensive area.  A 30 percent 
evaluation requires exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations or with 
exceptional repugnance.  38 C.F.R. § 4.118, DC 7806.

The claims file includes several reports of VA examinations 
of the veteran's skin.  In May 1996 the veteran reported a 
persistent, itchy and painful facial rash which was not 
responsive to treatments with rubbing alcohol or antibiotic 
solutions.  Although Benadryl appeared to help, the veteran 
reported that using it made him sleepy.  Findings and 
diagnoses included typical pseudofolliculitis barbae, 
primarily in the neck area.  In April 1997 the examining 
physician found multiple follicular-based erythematous 
papules on the veteran's face and areas of lichenification.  
The diagnosis was pseudofolliculitis barbae with pruritus 
(itching).  The veteran continued to complain of facial 
discomfort in August 1997 and stated that he was so 
embarrassed by the effect of the pseudofolliculitis barbae on 
his face, including constant itching and marked 
disfigurement, that he had become reluctant to go out in 
public.  A report of a June 1998 examination confirmed the 
follicular skin rash on the veteran's face.  There was no 
regional lymphadenopathy and no evidence of superimposed 
infection.  The diagnosis was pseudofolliculitis barbae.

VA and private treatment records and lay evidence documents 
postservice symptomatology associated with the veteran's 
pseudofolliculitis barbae from January 1993 to February 1999.  
These records include complaints and findings similar to 
those described in the VA examination reports.  Findings 
included active facial lesions including pustules, 
hyperpigmentation, inflammation, areas of scabbing and 
constant itching.  Although the records show that the veteran 
was prescribed with several medications for his skin rash and 
itching, there is no clear showing that the skin disorder 
consistently was responsive to treatment.  No medical records 
associated with the claims file include evidence of 
ulceration, extensive exfoliation or crusting, or systemic or 
nervous manifestations.  Neither was the effect of the 
veteran's skin disorder described as exceptionally repugnant.  
Also associated with the claims file are written statements 
from the veteran and other lay witnesses.  In essence, the 
writers state that the veteran's skin disorder was manifested 
by the same symptoms as those found by private and VA health 
care professionals.

There is no question but that the veteran's service-connected 
pseudofolliculitis barbae is manifested by what medical 
evidence documents as substantial and unpleasant 
symptomatology.  Uncontradicted evidence of record clearly 
documents findings including multiple follicular-based 
erythematous papules, lichenification, hyperpigmentation, 
inflammation, scabbing and itching.  Neither does the Board 
doubt that symptomatology associated with the veteran's skin 
disorder substantially affected his life, including 
inhibiting his interactions with other people.  Therefore, 
the Board finds this symptomatology to be consistent with 
that contemplated by a 30 percent rating under DC 7806.  
However, there is no medical evidence confirming 
symptomatology required for a higher rating under this DC.  
There is no medical evidence of systemic or nervous 
manifestations of the service-connected skin disorder or that 
it is exceptionally repugnant.  There are no other applicable 
DCs under which a higher rating for this disorder is 
available.

After consideration of all of the evidence, the Board finds 
that the evidence supports the claim for an increased 
evaluation for the veteran's service-connected skin disorder.  

In reaching its decision, the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or her representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to an evaluation of 30 percent for 
pseudofolliculitis barbae is granted.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

